Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 06/14/2022 ("06-14-22 Final OA") and a telephonic interview held on 07/21/2022 (see Interview Summary mailed on 07/27/2022), the Applicant traverses the prior-art rejections made in the 06-14-22 Final OA with arguments alone on 07/27/2022 ("07-27-22 Response").
Currently, claims 1-14 are pending.

Response to Arguments
Applicant's arguments made starting on page 2 of the 07-27-22 Response have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-6 and 8-14 as being anticipated by WIPO Anryu set forth starting on page 4 under line item number 1 of the 06-14-22 OA.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record including WIPO Anryu, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, 
a compound represented by the formula (T-1),
when all of ArT1 are each a substituted amino group or a group represented by the formula (T1-1A), ArT2 is a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed-cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent,

    PNG
    media_image1.png
    165
    237
    media_image1.png
    Greyscale

wherein,
	XT1 represents a single bond, an oxygen atom, a sulfur atom, a group represented by -N(RXT1)- or a group represented by -C(RXT1')2-, RXT1 and RXT1' each independently represent a hydrogen atom, an alkyl group, a cycloalkyl group, an alkoxy group, a cycloalkoxy group, an aryl group, an aryloxy group, a monovalent hetero ring group, a substituted amino group, a halogen atom or a cyano group, and the foregoing groups optionally have a substituent, and a plurality of RXT1' may be the same or different and may be combined together to form a ring together with atoms to which they are attached,
RT1, RT2, RT3, RT4, RT5, RT6, RT7 and RT8 each independently represent a hydrogen atom, an alkyl group, a cyclalkyl group, an alkoxy group, a cycloalkoxy group, an aryl group, an aryloxy group, a monovalent hetero ring group, a substituted amino group, a halogen atom or a cyano group, and the foregoing groups optionally have a substituent.
Claims 2-14 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
30 July 2022